DETAILED ACTION

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claim limitations presented today, together when taken as a whole and claimed, are found to be novel and not obvious. Claims 1 and 7 – 12 are allowed.
The closest prior art of record, Hussein et al (U.S. Patent Publication No. 2017/0244600) and Chakrabarti (U.S. Patent Publication No. 2015/0365278), and none of the prior art of record discloses or suggests, alone or in combination, an Internet of Things (IoT) network management method of an IoT network server, the method comprising: when a network joining request is received from a terminal, determining whether to allow the corresponding terminal to join; when an environment configuration request is received from the terminal, transmitting environment configuration information which is information regarding a communication environment of the corresponding terminal, wherein the environment configuration information comprises gateway information, communication period information, communication order information, and offset information corresponding to the corresponding terminal; communicating with the corresponding terminal over a communication period from a defined time according to the communication order information, the communication period information, and the offset information, wherein the offset information comprises a different value which is designated for each gateway; determining whether data reception succeeds by using signal reception success rate information regarding communication with the corresponding terminal; and when the data reception fails a specific number of times or more, changing the gateway relaying communicating with the corresponding terminal. Therefore, the claimed subject matter disclosed in the independent claim(s) as a whole is/are not taught or suggested by the prior art of the record.


Claim Rejections - 35 USC § 112
Applicant’s arguments and amendments, filed on 06/08/2021 with respect to Claims 1 and 7 – 12 have been fully considered and they are persuasive. Hence the 35 USC § 112 rejection is withdrawn.

Claim Rejections - 35 USC § 103
Applicant’s arguments and amendments, filed on 06/08/2021 with respect to Claims 1 and 7 – 12 have been fully considered and they are persuasive. Hence the 35 USC § 103 rejection is withdrawn.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN KHAN whose telephone number is (313) 446-6574. The examiner can normally be reached on MONDAY - THURSDAY: 8AM-6PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on (571) 272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 

/H. A. K./
Examiner, Art Unit 2456
/PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456